DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 01/25/2021.  

Response to Arguments

Applicant's arguments/remarks filed on 01/25/2021 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim 1, 5 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Intel Corporation: “Discussion on SFN timing difference in Dual connectivity", 3GPP DRAFT; R4-143028, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), hereafter “Intel” in view of Yang et al. (U.S. Pub. 20090122730) further in view of Yamada et al. (U.S. Pub. 20140286305). 

Regarding claim 1 Intel disclose a user apparatus in a mobile communication system including a first base station and a second base station that communicate with the user apparatus by dual connectivity, comprising: 
processor coupled to a receiver that measure a time difference between a subframe in the first base station and a subframe in the second base station (chapter 1, UE computes the SFN timing difference between SCG and MCG and reports it)); and 
a notification unit configured, when detecting a predetermined notification trigger, is detected, a transmitter transmits a notification to the first base station or the second base station of time difference information on the time difference measured by the processor (chapter 2, the solution where the SFN timing difference is provided to SeNB by UE reporting expected to be accurate enough for coordinating SFN between MeNB and SeNB).
the notification to the first base station or the second base station of the time difference information (chapter 1, UE computes the SFN timing difference between SCG and MCG and reports it))
Intel does not specifically disclose wherein the predetermined notification trigger that triggers is specified in a measurement configuration signal from the first base station. However Yang teach (para. 52, Step S11, after the UE receives the measurement control message from the RNC, it measures the pilot channel power or the signal/interference ratio of the neighboring cell (cells) according to the measurement control message and reports the measurement result to the RNC periodically or by event trigger. For the report by the event trigger, the RNC should pre-set an event trigger condition. The event trigger condition is generally set during the network planning or according to the practices and it may be adjusted in the actual application and then the measurement result is compared with the handoff trigger threshold. If the measurement result (a pilot channel power or signal/interference ratio of at least one neighboring cell) is equal to or larger than the preset handoff threshold, UE transmits a handoff request to the RNC). Intel computes timing difference between SCG and MCG and reports it would be obvious that the information could included in the predetermined notification that it is the event trigger.
Intel and Yang does not specifically disclose the user apparatus receives an RRCConnection Reconfiguration message that is a configuration signal for performing the dual connectivity specified in a measurement configuration signal from the first base station or the second base station. However Yamada teach, .
 Intel, Yang and Yamada are analogous because they pertain to the field of wireless communication networks and, more specifically, to efficiently delivery system and control information.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Yang and Yamada in the system of Intel to enable the system to react promptly to changes on system and control information, like establishing multiple connections with at least a primary base station and a secondary base station.  The motivation for doing so would have been to efficiently manage communication parameters and system configuration to activate different events.
Regarding claim 5 Intel disclose a user apparatus for use in a mobile communication system including a first base station and a second base station that communicate with the user apparatus by inter-base station carrier aggregation, comprising: 
a reception unit configured to receive configuration information of a measurement gap from the first base station or the second base station (Figure 2. Network based DRX/Measurement gap alignment); and 
a measurement control unit configured to configure a measurement gap for the first base station based on the configuration information, and to configure subframes 2339094 2that overlap with subframes that become the measurement gap for the first base station as a measurement gap for the second base station (chapter 2, Observation 4, Both network based mechanism and UE report mechanism to align DRX and measurement gap occasion between MeNB and SeNB are feasible (…), Observation 2:  The measurement gap can’t be aligned completely in case of unsynchronized network); and
calculates the measurement gap for the first base station based on the configuration information, to obtain an absolute time of the measurement gap, and to calculate the measurement gap for the second base station based on the absolute time (chapter 2, Figure 1, Therefore a correct SFN timing difference is upon not only MIBs from the PCell in MCG but also MIBs broadcasted by pSCell in SCG. (2) is the solution where the SFN timing difference is provided to SeNB by UE reporting expected to be accurate enough for coordinating SFN between MeNB and SeNB (e.g. to align DRX and measurement gap occasions between MeNB and SeNB) (…), because RAN1 and RAN2 have agreed that the MeNB and SeNB could be unsynchronized in Dual Connectivity, even if SFN and subframe boundaries of these two eNBs are aligned, the maximum timing difference can be half of subframe as shown 
Claim 8 recites a apparatus corresponding to the apparatus of claim 5 and thus is rejected under the same reason set forth in the rejection of claim 5.
Claim 9 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471